DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
Amendment


This action is in response to the Amendment filed on 9/1/2022.
Claims 1-37, 39-41 and 43-51 are pending.
Claims 35-37, 39-41 and 43-46 are withdrawn as directed to non-elected inventions. 
Claims 1-34, and 47-51 are examined in the current office action below.
Response to Arguments
Applicant's arguments with respect to claims 1-34, and 47-51 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections under 35 U.S.C. §102 - Leschinsky et al (US 5817001).
Independent claim 1  has been amended to recite  “an inflation tube coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube” that, in conjunction with the “substantially flat planar shape [of the balloon] when in an uninflated state, is “configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.” 
 In view of the amendments and arguments and upon further search and consideration the claim is now rejected as discussed in the current office action below.
Claim Rejections - 35 U.S.C. §103 - Jeevanandam et al. (US 8066628) in view of Leschinsky et al. (US 5817001), Jeevanandam et al. (US 8066628) in view of Leschinsky et al. (US 5817001) and further in view of DSM (Biospan segmented polyurethane (SPU)), Jeevanandam et al. (US 8066628) in view of Leschinsky et al. (US 5817001) and further in view of Segalowitz (US 5176619), Jeevanandam et al. (US 8066628) in view of Leschinsky et al. (US 8517001) and further in view of Kantrowitz et al. (US 20040152945),Jeevanandam et al. (US 8066628) in view of Leschinsky et al. (US 5817001) and further in view of Lenker et al. (US 200801873136), Jeevanandam et al. (US 8066628) in view of Leschinsky et al. (US 5817001) and further in view of Hanson et al. (US 4827709), Jeevanandam et al. (US 8066628) in view of Leschinsky et al. (US 5817001) and Hanson et al. (US 4327709) and further in view of DSM (“Biospan segmented polyurethane (SPU))”, Jeevanadam et al. (US 8066628) in view of Leschinsky et al. (US 5817001) and further in view of Sirimanne (US 20020077600).
Applicant argues that Jeevanandam and Leschinsky do not recite the newly added limitations in the independent claim 1. 
In view of the amendments and arguments and upon further search and consideration the claim is now rejected as discussed in the current office action below.
 Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 30 and 49- 51are rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky”- PREVIOUSLY CITED) in view of Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”).










Regarding claims 1 and 30, Leschinsky teaches a blood pump assembly and an intravascular ventricular assist system comprising: 
a balloon (e.g. 110 Fig 2) defining an elongated inflatable chamber, the balloon having an inflatable distal end and a proximal end, wherein the distal end is rounded and the proximal end has a cylindrical region including an opening; and 
an inflation tube (e.g. 112 Fig.2) coupled to the opening of the proximal end of the balloon (e.g. 110 Fig 2), the inflation tube defining a fluid channel in fluid communication with the inflatable chamber, wherein, between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state, and wherein a distalmost end of the inflation tube (e.g. 112 Fig.2) is coupled to the cylindrical region of the proximal end of the balloon such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  (As can be seen in Fig. 2 below the catheter 112 extends to the opening of the balloon and not further and therefore when the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).

    PNG
    media_image1.png
    515
    414
    media_image1.png
    Greyscale

Leschinsky does not teach that the inflation tube is coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube and the coating layer being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  
In a similar field of endeavor, Campbell teaches a balloon catheter comprising a shrink tubing (considered as a coating layer) that is placed around a shaft and a balloon end at a coupling region (e.g. 93 Fig. 8, 8A, [0077]) and heated to wrap around the balloon end and the shaft. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupling region of the balloon and inflation shaft in the teachings of Leschinsky to have a coating layer at the  coupling region of the balloon end and the shaft as taught by Campbell in order to provide the predictable results of improving reinforcement at the coupling region and prevent any  tear or breakage and thus leakage during use ( Note: because the coating layer is shrink fitted over the shaft end and the balloon end it  is configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  











Regarding claim 49, Leschinsky teaches a blood pump assembly comprising: 
a balloon defining an elongated inflatable chamber, the balloon (e.g. 110 Fig.2) having a distal end and a proximal end, wherein: 
the distal end is rounded, the distal end and the elongated inflatable chamber are one-piece, and20951535.26 236533-30018Application No.: 15/685,553PATENT Reply to June 8, 2021 Office ActionDocket No.: 8007.US01/236533-30018 the proximal end has a cylindrical region including an opening; and 
an inflation tube (e.g. 112 Fig 2)  coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber, wherein, between the distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  (As can be seen in Fig. 2 the catheter 112 extends to the opening of the balloon and not further and therefore when the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).
Leschinsky does not teach that the inflation tube is coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube and the coating layer being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  
In a similar field of endeavor, Campbell teaches a balloon catheter comprising a shrink tubing (considered as a coating layer) that is placed around a shaft and a balloon end at a coupling region (e.g. 93 Fig. 8, 8A, [0077]) and heated to wrap around the balloon end and the shaft. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupling region of the balloon and inflation shaft in the teachings of Leschinsky to have a coating layer at the  coupling region of the balloon end and the shaft as taught by Campbell in order to provide the predictable results of improving reinforcement at the coupling region and prevent any  tear or breakage and thus leakage during use (Note: because the coating layer is shrink fitted over the shaft end and the balloon end it  is configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  
Regarding claim 50, Leschinsky teaches a blood pump assembly comprising: 
a balloon (e.g. 110 Fig.2) defining an elongated inflatable chamber, the balloon having a distal end and a proximal end, wherein: the distal end is rounded, the balloon lacks an interior support member (As can be seen in Fig. 2 the catheter 112 extends to the opening of the balloon and not further and therefore when the balloon lacks and interior support chamber), and the proximal end has a cylindrical region including an opening; and 
an inflation tube (e.g. 112 Fig.2) coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber, wherein, between the distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state (As can be seen in Fig. 2 above, the catheter 112 extends to the opening of the balloon and not further and therefore when the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).
Leschinsky does not teach that the inflation tube is coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube and the coating layer being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  
In a similar field of endeavor, Campbell teaches a balloon catheter comprising a shrink tubing (considered as a coating layer) that is placed around a shaft and a balloon end at a coupling region (e.g. 93 Fig. 8, 8A, [0077]) and heated to wrap around the balloon end and the shaft. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupling region of the balloon and inflation shaft in the teachings of Leschinsky to have a coating layer at the  coupling region of the balloon end and the shaft as taught by Campbell in order to provide the predictable results of improving reinforcement at the coupling region and prevent any  tear or breakage and thus leakage during use ( Note: because the coating layer is shrink fitted over the shaft end and the balloon end it  is configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  
Regarding claim 51, Leschinsky teaches a blood pump assembly comprising: 
a balloon (e.g. 110 Fig.2) defining an elongated inflatable chamber, the balloon having distal end and a proximal end, wherein the distal end is rounded and the proximal end has a cylindrical region including an opening; and 
an inflation tube (e.g. 112 Fig.2) coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber, 20951535.27236533-30018Application No.: 15/685,553PATENTReply to June 8, 2021 Office ActionDocket No.: 8007.US01/236533-30018wherein, between the distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon such that the balloon has a substantially flat planar shape when implanted in a blood vessel and in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within the blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  (As can be seen in Fig. 2 above, the catheter 112 extends to the opening of the balloon and not further and therefore when the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state). 
Leschinsky does not teach that the inflation tube is coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube and the coating layer being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  
In a similar field of endeavor, Campbell teaches a balloon catheter comprising a shrink tubing (considered as a coating layer) that is placed around a shaft and a balloon end at a coupling region (e.g. 93 Fig. 8, 8A, [0077]) and heated to wrap around the balloon end and the shaft. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupling region of the balloon and inflation shaft in the teachings of Leschinsky to have a coating layer at the  coupling region of the balloon end and the shaft as taught by Campbell in order to provide the predictable results of improving reinforcement at the coupling region and prevent any  tear or breakage and thus leakage during use (Note: because the coating layer is shrink fitted over the shaft end and the balloon end it  is configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  




Claims 1, 2, 6-9, 18-28, 30-34 and 49-51are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam” – PREVIOUSLY CITED) in view of Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky” - PREVIOUSLY CITED) and further in view of Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”).




Regarding claim 1, Jeevanandam teaches a blood pump assembly (e.g. Figs 1,2, 300 Fig. 3 and 700 Fig.7) comprising: 
a balloon (e.g. 8 Figs 1, 2, 301 Fig. 3, 701 Fig 7) defining an elongated inflatable chamber (as seen in Fig.7 below the balloon 701 is an elongated inflatable chamber), the balloon having an inflatable distal end and a proximal end, wherein the distal end is rounded and the proximal end has a cylindrical region including an opening (as shown in the annotated figure below); and 
an inflation tube coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber,
wherein the balloon has a central region having an elongated shape when in an inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon (as shown in the figure below the inflation tube connects with the proximal end of the balloon) 
such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  

    PNG
    media_image2.png
    1035
    916
    media_image2.png
    Greyscale

Jeevanandam does not teach that between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state and that the inflation tube is coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube and the coating layer being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  
	Lechinsky teaches a blood pump assembly comprising a balloon defining an elongated inflatable chamber and lacking a central support in the balloon since the inflation tube is connected to the proximal cylindrical end of the balloon, the balloon (e.g. 110 Fig.2) having a distal end and a proximal end and wherein between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam so that the central region is an elongated cylindrical shape when in an inflated state as taught by Leschinsky in order to provide the predictable results of improving safety of the system by avoiding over inflation of the balloon.
Further Campbell teaches a balloon catheter comprising a shrink tubing (considered as a coating layer) that is placed around a shaft and a balloon end at a coupling region (e.g. 93 Fig. 8, 8A, [0077]) and heated to wrap around the balloon end and the shaft. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupling region of the balloon and inflation shaft in the teachings of Jeevanandam in view of Leschinsky to have a coating layer at the  coupling region of the balloon end and the shaft as taught by Campbell in order to provide the predictable results of improving reinforcement at the coupling region and prevent any  tear or breakage and thus leakage during use (Note: because the coating layer is shrink fitted over the shaft end and the balloon end it  is configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  
Regarding claim 49, Jeevanandam teaches a blood pump assembly (e.g. Figs 1,2, 300 Fig. 3 and 700 Fig.7) comprising: 
a balloon defining an elongated inflatable chamber (e.g. 8 Figs 1, 2, 301 Fig. 3, 701 Fig 7), the balloon having a distal end and a proximal end, wherein: the distal end is rounded, the distal end and the elongated inflatable chamber are one-piece (as seen in Fig.7 and annotated figure 7 below the balloon 701 is an elongated inflatable chamber which is one-piece with the rounded distal end), and 6Application No.: 15/685,553PATENT the proximal end has a cylindrical region including an opening(as shown in the annotated figure below); and 
an inflation tube coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber (as shown in the figure below the inflation tube connects with the proximal end of the balloon), 
wherein the balloon has a central region having an elongated shape when in an inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state. 

    PNG
    media_image2.png
    1035
    916
    media_image2.png
    Greyscale

	Jeevanandam does not teach that between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state and that the inflation tube is coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube and the coating layer being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  
	Lechinsky teaches a blood pump assembly comprising a balloon defining an elongated inflatable chamber and lacking a central support in the balloon since the inflation tube is connected to the proximal cylindrical end of the balloon, the balloon (e.g. 110 Fig.2) having a distal end and a proximal end and wherein between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam so that the central region is an elongated cylindrical shape when in an inflated state as taught by Leschinsky in order to provide the predictable results of improving safety of the system by avoiding over inflation of the balloon.
Further Campbell teaches a balloon catheter comprising a shrink tubing (considered as a coating layer) that is placed around a shaft and a balloon end at a coupling region (e.g. 93 Fig. 8, 8A, [0077]) and heated to wrap around the balloon end and the shaft. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupling region of the balloon and inflation shaft in the teachings of Jeevanandam in view of Leschinsky to have a coating layer at the  coupling region of the balloon end and the shaft as taught by Campbell in order to provide the predictable results of improving reinforcement at the coupling region and prevent any  tear or breakage and thus leakage during use (Note: because the coating layer is shrink fitted over the shaft end and the balloon end it  is configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  
Regarding claim 50, Jeevanandam teaches a blood pump assembly (e.g. Figs 1,2, 300 Fig. 3 and 700 Fig.7) comprising: 
 	a balloon defining an elongated inflatable chamber (e.g. 8 Figs 1, 2, 301 Fig. 3, 701 Fig 7), the balloon having a distal end and a proximal end, wherein: the distal end is rounded, the balloon lacks an interior support member, and the proximal end has a cylindrical region including an opening (as seen in Fig.7 and annotated figure 7 below the balloon 701 is an elongated inflatable chamber which has a rounded distal end and lacks an interior support member  and the proximal end has a cylindrical region including an opening); and 
an inflation tube coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber (as seen in the annotated figure below), wherein the balloon has a central region having an elongated shape when in an inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon (as seen in the annotated figure below) such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state. 
  
    PNG
    media_image2.png
    1035
    916
    media_image2.png
    Greyscale

	Jeevanandam does not teach that between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state and that the inflation tube is coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube and the coating layer being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  
	Lechinsky teaches a blood pump assembly comprising a balloon defining an elongated inflatable chamber and lacking a central support in the balloon since the inflation tube is connected to the proximal cylindrical end of the balloon, the balloon (e.g. 110 Fig.2) having a distal end and a proximal end and wherein between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam so that the central region is an elongated cylindrical shape when in an inflated state as taught by Leschinsky in order to provide the predictable results of improving safety of the system by avoiding over inflation of the balloon.
Further Campbell teaches a balloon catheter comprising a shrink tubing (considered as a coating layer) that is placed around a shaft and a balloon end at a coupling region (e.g. 93 Fig. 8, 8A, [0077]) and heated to wrap around the balloon end and the shaft. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupling region of the balloon and inflation shaft in the teachings of Jeevanandam in view of Leschinsky to have a coating layer at the  coupling region of the balloon end and the shaft as taught by Campbell in order to provide the predictable results of improving reinforcement at the coupling region and prevent any  tear or breakage and thus leakage during use (Note: because the coating layer is shrink fitted over the shaft end and the balloon end it  is configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  
Regarding claim 51, Jeevanandam teaches a blood pump assembly (e.g. Figs 1,2, 300 Fig. 3 and 700 Fig.7) comprising: 
a balloon defining an elongated inflatable chamber(e.g. 8 Figs 1, 2, 301 Fig. 3, 701 Fig 7), the balloon having distal end and a proximal end, wherein the distal end is rounded and the proximal end has a cylindrical region including an opening; and an inflation tube coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber (as seen in Fig.7 and annotated figure 7 below the balloon 701 is an elongated inflatable chamber which has a rounded distal end and lacks an interior support member  and the proximal end has a cylindrical region including an opening), wherein the balloon has a central region having an elongated shape when in 7Application No.: 15/685,553PATENTan inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon (as seen in Fig.7 and annotated figure 7 below) such that the balloon has a substantially flat planar shape when implanted in a blood vessel and in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within the blood vessel in which the balloon is implanted when the balloon is in the uninflated state (Since Jeevanandam teaches the structure as claimed the balloon has a cylindrical region when uninflated and balloon will necessarily have a substantially flat planar shape when  implanted in a blood vessel  and in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state). 

    PNG
    media_image2.png
    1035
    916
    media_image2.png
    Greyscale

	Jeevanandam does not teach that between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state and that the inflation tube is coupled to the opening of the proximal end of the balloon via a coating layer disposed over a coupling site to affix the balloon to the inflation tube and the coating layer being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state.  
	Lechinsky teaches a blood pump assembly comprising a balloon defining an elongated inflatable chamber and lacking a central support in the balloon since the inflation tube is connected to the proximal cylindrical end of the balloon, the balloon (e.g. 110 Fig.2) having a distal end and a proximal end and wherein between the inflatable distal end and the proximal end, the balloon has a central region having an elongated cylindrical shape when in an inflated state. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam so that the central region is an elongated cylindrical shape when in an inflated state as taught by Leschinsky in order to provide the predictable results of improving safety of the system by avoiding over inflation of the balloon.
Further Campbell teaches a balloon catheter comprising a shrink tubing (considered as a coating layer) that is placed around a shaft and a balloon end at a coupling region (e.g. 93 Fig. 8, 8A, [0077]) and heated to wrap around the balloon end and the shaft. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupling region of the balloon and inflation shaft in the teachings of Jeevanandam in view of Leschinsky to have a coating layer at the  coupling region of the balloon end and the shaft as taught by Campbell in order to provide the predictable results of improving reinforcement at the coupling region and prevent any  tear or breakage and thus leakage during use (Note: because the coating layer is shrink fitted over the shaft end and the balloon end it  is configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  
Regarding Claim 2, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches that the balloon is composed of a biocompatible material (e.g.  Col. 4 lines 28-39).
Regarding Claims 6 and 7, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches that the balloon the distal end of the balloon has a thickness less than that of the proximal end of the balloon in an inflated state (as seen in the annotated figure above) and that the balloon has uniform thickness over its entire length in a deflated state (since when deflated the balloon will collapse because it does not have a central inflation tube).  
Regarding claims 8 and 9, Jeevanandam in view of Leschinsky  and Campbell teaches the invention as claimed and Jeevanandam further teaches a uniform thickness in an inflated state since there is not central inflation tube running through the balloon as discussed for claim 7 above, they do not specifically teach that the balloon has a deflated thickness between 0.2 to 0.8 mm or between 0.25 to 0.35 mm. It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the  balloon of blood pump assembly as taught by Jeevanandam in view of Leschinsky  and Campbell with the deflated balloon thickness being between 0.2 to 0.8 mm and the deflated balloon thickness being about 0.25 to 0.35 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 18, 19 and 20, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and teaches that the elongated cylindrical shape has a constant diameter (D1) along its length and Jeevanandam further teaches that the opening is circular and has a diameter of D2 which is smaller than D1 and that the balloon smoothly tapers from D1 to D2.
Regarding claims 21-23, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches a rounded inflatable distal end, a central region has a diameter D1 along its length and a smooth tapered end towards the opening which has a diameter D2 as shown in the annotated figure above, they do not specifically teach that D1 is between 17 to 22 mm and D2 is between 3.0 to 7.5 mm and that D1 is between 18 to 20 mm and D2 is between 4 to 7 mm.  It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the blood pump assembly as taught by Jeevanandam in view of Leschinsky and Campbell with the balloon diameter D1 between 17 to 22 mm and opening diameter D2  between 3.0 to 7.5 mm and D1  between 18 to 20 mm and D2 between 4 to 7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 24, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches the entire external surface of the assembly is smooth (e.g. Fig 1-3 and 7 show that the entire assembly as claimed is smooth).
Regarding claims 25-28, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed except for the elongated cylindrical shape having a length of between 195 to 210 mm and between 200 to 205 mm and the balloon having a volume of between 40 to 60 cc when inflated or 50 cc when inflated and a rated burst pressure of greater than 10 psi. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the blood pump assembly as taught by Jeevanandam in view of Leschinsky and Campbell with the elongated cylindrical shape having a length of between 195 to 210 mm and between 200 to 205 mm and the balloon having a volume of between 40 to 60 cc when inflated or 50 cc when inflated and a rated burst pressure of greater than 10 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 30, Jeevanandam in view of Leschinsky and Campbell teaches an intravascular ventricular assist system (iVAS), comprising the blood pump assembly of claim 1 (as discussed above and e.g. Figs 1-3, Col. 3 line 66- col. 4 line 11).  
Regarding claim 31, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches a drive unit (e.g. 305 Figs 3, 4) housing a bellows (e.g. 410 Fig 4) in fluid communication with the elongated inflatable chamber (e.g. 301 Fig 3).  
Regarding claim 32, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches an arterial interface device (AID) (e.g. Fig 1, 2, Col. 3 line 66- col. 4 line 11) comprising a suture ring (e.g. 3 Fig 1, 11 Fig.2), a vascular graft (e.g. 1 Fig 1, 1 Fig.2), and stopper (e.g. 5 Fig 1, 5 Fig.2).  
Regarding claim 33, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches a skin interface device (SID)(e.g. 303 Fig 3, 600 Fig. 6 col. 6 line 64-col. 7 line 15, col. 10 line 29- col. 11- line 28).  
Regarding claim 34, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches the SID comprises: a SID cap (e.g. 606 Fig. 6) rotatably coupled to a SID base (e.g. 601 Fig. 6), both the cap and base being configured to couple to pneumatic drive lines (e.g. 606, 608 Fig. 6); and an air-tight conduit between the cap and base for transmitting air through the SID (e.g. col. 10 line 29- col. 11- line 28); wherein the base is fluidly coupled to the elongated inflatable chamber of the balloon via a first pneumatic drive line and the cap is fluidly coupled to the bellows via a second pneumatic drive line (col. 10 line 29- col. 11- line 28).  
















Claims 3-4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam” – PREVIOUSLY CITED) in view of Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky” - PREVIOUSLY CITED) and Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”) and further in view of DSM (“Biospan segmented polyurethane (SPU)”, hereinafter “DSM”- PREVIOUSLY CITED).
Regarding claims 3 and 4, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam teaches the balloon is made of a biocompatible material such as polyurethane (e.g. Col. 4 lines 28- and 15) but does not specifically teach that the balloon is made of a block copolymer which is segmented polyether polyurethane. DSM teaches a biocompatible material such as block copolymer which is segmented polyether polyurethane for artificial hearts, balloons and ventricular assist devices (e.g. pages1-2). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the biocompatible material of balloon of Jeevanandam in view of Leschinsky and Campbell to be a block copolymer such as segmented polyether polyurethane as taught by DSM in order to provide the predictable results of having a device that has high strength, flexibility and fatigue resistance.  
Regarding claim 29, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed teaches the invention as claimed except for the balloon having a lifespan of inflation/deflation cycles of greater than 25, 50, 75, or 100 million cycles. DSM teaches a biocompatible material such as block copolymer which is segmented polyether polyurethane for artificial hearts, balloons and ventricular assist devices and which can withstand millions of flex cycles (e.g. pages1-2). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam in view of Leschinsky and Campbell to be made of segmented polyether polyurethane as taught by DSM in order to provide the predictable results of having a device that has high strength, flexibility and fatigue resistance. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the blood pump assembly as taught by Jeevanandam in view of Leschinsky and Campbell in view of DSM with the balloon having a lifespan of inflation/deflation cycles of greater than about 25, 50, 75, or 100 million cycles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam” – PREVIOUSLY CITED) in view of Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky” - PREVIOUSLY CITED) and Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”) and further in view of Segalowitz (U.S. Patent Number: US 5176619, hereinafter “Segalowitz” – PREVIOUSLY CITED).
Regarding claim 5, Jeevandam in view of Leschinsky and Campbell teaches the invention as claimed except for the balloon being configured such that the distal end of the balloon deflates before the proximal end of the balloon upon transitioning from the inflated state to the uninflated state. Segalowitz teaches a heart assist balloon pump (e.g. Abstract, Figs 1,3) comprising segmented portions (e.g. 30A and 30B Fig 1A, Col. 4, line 4-19) where the pump has left and right inflation apertures which are designed to allow the left most distal end of the balloon to inflate and deflate before the right most proximal end of the balloon. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the balloon of Jeevanandam in view of Leschinsky and Campbell to be segmented as taught by Segalowitz in order to provide the predictable results of pumping the blood in a more effective manner.   




Regarding claim 17, Jeeevanandam in view of Leschinsky and Campbell teaches the invention as claimed except for the elongated cylindrical shape having a first diameter at the distal end of the balloon and a second diameter at the proximal end of the balloon, and wherein the first diameter is less than the second diameter. Segalowitz teaches a heart assist balloon pump (e.g. Abstract, Figs 1,3) with a balloon having a frusto-conical shape with a first diameter at the distal end of the balloon and a second diameter at the proximal end of the balloon, and wherein the first diameter is less than the second diameter (e.g. 30 Fig 1). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the balloon of Jeevanandam in view of Leschinsky and Campbell to include varying diameters as taught by Segalowitz in order to provide the predictable results of pumping the blood in a more effective manner.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam” – PREVIOUSLY CITED) in view of Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky” - PREVIOUSLY CITED) and Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”) and further in view of Kantrowitz et al (U.S. Patent Application Publication Number: US 2004/0152945 A1, hereinafter “Kantrowitz” – PREVIOUSLY CITED).
Regarding claim 6, Jeevandam in view of Leschinsky and Campbell teaches the invention as claimed except for the distal end of the balloon having a thickness less than that of the proximal end of the balloon. Kantrowitz teaches an aortic blood pump (e.g. 110 Figs 8-10) with walls with varying thickness (e.g. [0048], [0051]) with one portion having a thicker wall than the other portion. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the balloon of Jeevanandam in view of Leschinsky and Campbell to have varying thickness as taught by Kantrowitz in order to provide the predictable results of accommodating various forces experienced by the pump and enabling the pump to maintain a desired geometry.   
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam” – PREVIOUSLY CITED) in view of Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky” - PREVIOUSLY CITED)  and Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”) and further in view of Lenker et al (U.S. Patent Application Publication Number: US 2008/0183136 A1, hereinafter “Lenker” – PREVIOUSLY CITED).
Regarding claims 10-12, Jeevandam in view of Leschinsky and Campbell teaches the invention as claimed except for a radiopaque marker adjacent the opening of the proximal end of the balloon, wherein the radiopaque marker is composed of Pt-Ir alloy, and wherein the marker is a ring disposed over the external surface of the inflation tube. Lenkert teaches a balloon with a ring radiopaque marker composed of Pt-lr alloy (e.g. [0017], 914 Fig 10A, B) disposed over the surface of the inflation tube and adjacent an opening of the distal end of the balloon. It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the balloon of Jeevanandam in view of Leschinsky and Campbell to have a radiopaque marker as taught by Lenker in order to provide the predictable results of being able to view the location of the balloon as it is inserted into the patient’s body by the clinician. Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the invention to modify the device as taught by Jeevanandam in view of Leschinsky and Lenker and Campbell with the radio-opaque marker on the proximal end of the balloon, because Applicant has not disclosed that placing it on the proximal end of the balloon provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with marker at the distal end as taught by Jeevanandam in view of Leschinsky and Campbell and Lenker, because it provides increased visibility of the location of the balloon tip and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Jeevanandam in view of Leschinsky and Campbell and Lenker.
Therefore, it would have been an obvious matter of design choice to modify Jeevanandam in view of Leschinsky and Campbell and Lenker to obtain the invention as specified in the claims.
Additionally it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the radiopaque marker to be near the proximal end of the balloon, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a plurality of markers adjacent the proximal end distal end of the balloon since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.




































Claims 13, 14 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam” – PREVIOUSLY CITED) in view of Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky” - PREVIOUSLY CITED) and Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”) and further in view of Hanson et al (U.S. Patent Number: US 4327709, hereinafter “Hanson” - APPLICANT CITED).






Regarding claims 13 and 14, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches the invention as claimed and teaches that the drive line may be integral with the balloon pump or it may be modular for easier replaceability (e.g. col. 12 lines 43-56). However Jeevanandam Jeevanandam in view of Leschinsky and Campbell does not specifically teach the opening is disposed over an exterior surface of the inflation tube, and wherein an interior surface of the opening is boded to the exterior surface of the inflation tube and an outer layer of biocompatible material disposed over the opening of the balloon, wherein the outer layer is configured to couple the balloon to the inflation tube and provide a smooth transition from the balloon to the inflation tube. Hanson teaches a modular balloon pump and an outer layer of biocompatible material (i.e. part of the balloon that extends over the inflation tube and is sealed Col. 3 lines 22-30) disposed over the opening of the balloon, wherein the outer layer is configured to couple the balloon to the inflation tube (e.g. 14 Fig 1) and provide a smooth transition from the balloon to the inflation tube. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon-inflation tube interface of Jeevanandam in view of Leschinsky and Campbell to extend the balloon material over the opening and the inflation tube and have a sealing arrangement as taught by Hanson in order to provide the predictable results of ensuring proper inflation of the balloon and an improved modular device with modular replaceable parts.
Regarding claim 47, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed and Jeevanandam further teaches that the drive line may be integral with the balloon pump or it may be modular for easier replaceability (e.g. col. 12 lines 43-56). However Jeevanandam in view of Leschinsky and Campbell does not specifically teach that the cylindrical region of the proximal end of the balloon includes an interior surface in contact with an exterior surface of the distalmost end of the inflation tube. Hanson teaches a modular balloon pump and a cylindrical region of the proximal end of the balloon includes an interior surface in contact with an exterior surface of the distalmost end of the inflation tube (i.e. part of the balloon that extends over the inflation tube and is sealed e.g. Col. 3 lines 22-30, 14 Fig 1). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon-inflation tube interface of Jeevanandam in view of Leschinksy and Campbell to extend the balloon material over the inflation tube and have a sealing arrangement as taught by Hanson in order to provide the predictable results of ensuring proper inflation of the balloon and an improved modular device with modular replaceable parts.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam” – PREVIOUSLY CITED) in view of Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky” - PREVIOUSLY CITED) and Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”)and Hanson et al (U.S. Patent Number: US 4327709, hereinafter “Hanson” - APPLICANT CITED) and further in view of in view of DSM (“Biospan segmented polyurethane (SPU)”, hereinafter “DSM”- PREVIOUSLY CITED).
Regarding claims 15 and 16, Jeevanandam in view of Leschinsky and Campbell and Hanson teaches the invention as claimed except for the outer layer being composed of a block copolymer such as a segmented polyether polyurethane. DSM teaches a biocompatible material such as block copolymer which is segmented polyether polyurethane for artificial hearts, balloons and ventricular assist devices (e.g. pages1-2). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the outer layer of Jeevanandam in view of Leschinsky and Campbell and Hanson to be made of segmented polyether polyurethane as taught by DSM in order to provide the predictable results of having a device that has high strength, flexibility and fatigue resistance. 




Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam” – PREVIOUSLY CITED) in view of Leschinsky et al (U.S. Patent Number: US 5817001 A, hereinafter “Leschinsky” - PREVIOUSLY CITED) and Campbell et al (U.S. Patent Application Publication Number: US 2003/0271091 A1, hereinafter “Campbell”) and further in view of Sirimanne (U.S. Patent Application Publication Number: US 2002/0077600 A1, hereinafter “Sirimanne”- PREVIOUSLY CITED).

Regarding claim 48, Jeevanandam in view of Leschinsky and Campbell teaches the invention as claimed but does not specifically teach a helical stiffening element in a wall of the inflation tube. Sirimanne teaches a catheter that is inserted into vascular tissue and teaches that it is well known to have tubular structures like catheters with a helical coil positioned in a wall of the catheter housing for stiffening (e.g. abstract, claim 9). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jeevanandam in view of Leschinsky and Campbell to extend the spring through a wall of the inflation tube as taught by Sirimanne in order to provide the predictable results of being able to easily steer the inflation tube and balloon through the vasculature.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792